 



Exhibit 10.18

SOVEREIGN BANCORP, INC.
NON-EMPLOYEE DIRECTORS BONUS AWARD PROGRAM
(As Amended Effective February 16, 2005)

     1. Definitions.

     (a) “Bank” means Sovereign Bank.

     (b) “Board” means the board of directors of the Corporation.

     (c) “Change in Control” has the same meaning as is ascribed to such term,
as of the Effective Date, in the Sovereign Bancorp, Inc. 2001 Stock Incentive
Plan.

     (d) “Committee” means the Compensation Committee of the Board or such other
committee as may be appointed by the Board to administer this Program. Such term
also includes the whole Board to the extent it takes action with respect to
administrative or operational matters relating to the Program.

     (e) “Common Stock” means the common stock (no par value) of the
Corporation.

     (f) “Corporation” means Sovereign Bancorp, Inc.

     (g) “Effective Date” means June 19, 2002.

     (h) “Fair Market Value” of a share of Common Stock on any given date means
the closing sale price for such shares on that date as listed on the New York
Stock Exchange (or any national securities exchange or quotation system on which
the Common Stock is then listed or reported). If a closing sale price for the
Common Stock for the given date is not listed or reported, or if there is none,
the Fair Market Value shall be equal to the closing sale price on the nearest
trading day preceding such date. Notwithstanding the foregoing, if, in the
Committee’s judgment, there are unusual circumstances or occurrences under which
the otherwise determined Fair Market Value of the Common Stock does not
represent the actual fair value thereof, then the Fair Market Value of such
Common Stock shall be determined by the Committee on the basis of such prices or
market quotations as it shall deem appropriate and fairly reflective of the then
fair value of such Common Stock.

     (i) “Participant” means a non-employee director of the Corporation who is
entitled to participate in the Program in accordance with the provisions of
Sections 2 and 4 and who has not terminated as a director. Notwithstanding the
preceding sentence, a Participant who terminates as a non-employee director of
the Corporation after having earned an award, but before its payment, shall
remain a Participant until payment is made.

1



--------------------------------------------------------------------------------



 



     (j) “Program” means the Sovereign Bancorp, Inc. Non-Employee Directors
Bonus Award Program.

     2. Participation. Each individual who is a non-employee director of the
Corporation on the Effective Date shall become a Participant in the Program on
such date. Any individual who becomes a non-employee director of the Corporation
after December 31, 2003, may become a Participant subject to the provisions of
Section 4.

     3. Operative Terms of the Program.

     (a) In the event the Corporation’s cash earnings, determined on a
consolidated and fully-diluted basis, for 2004 equal or exceed $1.70 per share,
each Participant, who remains as a non-employee director of the Corporation as
of December 31, 2004, shall receive a cash award equal to the Fair Market Value
of 5,000 shares of Common Stock.

     (b) In the event the Corporation’s cash earnings, determined on a
consolidated and fully-diluted basis, for 2005 equal or exceed $1.95 per share,
each Participant, who remains as a non-employee director of the Corporation as
of December 31, 2005, shall receive a cash award of $112,750.

     (c) In the event the Corporation’s cash earnings, determined on a
consolidated and fully-diluted basis, for 2006 equal or exceed a per share
amount established by the Committee prior to January 1, 2006, each Participant,
who remains as a non-employee director of the Corporation as of December 31,
2006, shall receive a cash award of $112,750.

     (d) In the event the Corporation’s cash earnings, determined on a
consolidated and fully-diluted basis, for 2007 equal or exceed a per share
amount established by the Committee prior to January 1, 2007, each Participant,
who remains as a non-employee director of the Corporation as of December 31,
2007, shall receive a cash award of $112,750.

     (e) In addition to the target earnings per share objectives described
above, an award shall not be considered earned with respect to a relevant year,
nor shall it be paid, in the event the Corporation’s “Tier 1 capital” is less
than 5.5% as of the close of such year or the Bank’s asset quality is worse than
the average of the top 25 banks in the United States (by asset size), which
banks have commercial loans making up at least 25% of their total loan
portfolios. Notwithstanding the foregoing, if one or more of the financial
objectives described in this section 3 are not achieved for a relevant year, the
Committee may, after review of all relevant facts and circumstances, determine
that an award (or any portion thereof) with respect to a relevant year is
considered earned.

     (f) All amounts payable pursuant to the preceding provisions of this
section shall be distributed within 30 days following the filing by the
Corporation of its Annual Report on Form 10-K for the relevant year in which an
award is earned.

     (g) All financial calculations required in connection with this Program
shall be performed by, or under the supervision of, the Committee; provided,
however, that the

2



--------------------------------------------------------------------------------



 



calculation of cash earnings shall, in any event, be consistent with any
year-end or other public financial release, describing year-end cash earnings,
made by the Corporation with respect to the relevant year. The determination of
the value of the award for 2004 shall be based upon the Fair Market Value of
Common Stock as of December 31, 2004.

     (h) Except as otherwise provided herein, no award shall be payable to any
Participant for a relevant year if he or she fails to remain as a director of
the Corporation, for any reason, through the end of such year.

     (i) In the event of the occurrence of a stock split, stock dividend,
reverse stock split, or similar event with respect to the Common Stock following
the adoption of this Program and prior to a payment of an award earned with
respect to any year, the amount payable with respect to any earned award shall
be appropriately adjusted to take into account such occurrence.

     (j) Notwithstanding the provisions of this section, an award earned
hereunder with respect to a relevant year shall not be paid unless an award with
respect to the same year has been earned under the terms of the Sovereign
Bancorp, Inc. Senior Officers Bonus Award Program.

     (k) Notwithstanding the preceding provisions of this section, in the event
of the occurrence of a Change in Control, all potential awards for any current
or future fiscal year shall be deemed earned as of the date of such Change in
Control and shall be payable to the Participants, who are serving as directors
of the Corporation immediately prior thereto, within 30 days after such Change
in Control.

     4. Future Participants. In the case of an individual who becomes a
non-employee director of the Corporation following December 31, 2003, the
Committee may provide, in its sole discretion, for his or her participation in
the Program. In the event the Committee provides for the participation of such
an individual, it may establish such additional or modified conditions on his or
her participation as it may deem equitable or appropriate under the
circumstances.

     5. Administration. Except as otherwise provided herein, this Program shall
be interpreted and administered by the Committee. In furtherance of such
authority, the Committee may prescribe such rules, regulations, forms, and
procedures as it deems necessary or appropriate for the proper administration of
the Program.

     6. Amendment. This Program may be amended at any time and from time to time
by the Board; provided, however, that no such amendment may be made which
adversely affects the then rights of a Participant under the Program without his
or her consent; and provided further, that no amendment may be made solely by
the Board that requires the additional approval of the Corporation’s
shareholders for tax, securities law, exchange listing requirement, or other
purposes.

     7. Termination. This Program shall terminate upon the earliest to occur of
the following: (i) the distribution of earned awards (if any) for the year 2007,
(ii) the determination

3



--------------------------------------------------------------------------------



 



by the Committee that the specified goals for the year 2007 were not met, or
(iii) the distribution of awards payable by reason of a Change in Control.

     8. Tax Withholding. Distribution of an award shall be subject to
satisfaction by the Participant of any tax withholding requirements that may
apply at the relevant time.

     9. Number. Words used herein in the singular form shall include the plural
form, as the context requires, and vice versa.

     10. Headings. The headings of the several sections of this Program document
have been inserted for convenience of reference only and shall not be used in
the construction of the same.

     11. Applicable Law. Except to the extent pre-empted by federal law, this
Program document shall be administered, construed and enforced in accordance
with the domestic internal law of the Commonwealth of Pennsylvania.

4